DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 30-49 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 8/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10463270 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 8/3/2022; and Terminal Disclaimer filed 8/3/2022.
Applicant’s arguments regarding the double patenting rejections have been fully considered and are persuasive due to the terminal disclaimer. The rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims and the Examiner’s Amendments to the claims. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Beglinger (Reg#79600) on 8/10/2022.


The application has been amended as follows: 

The claims are amended as follows:
39. (Currently Amended) The method of claim 37, wherein receiving the first signal further comprises receiving, at the processor set in the [[a]] base mode, the first signal reflective of neurological activity according to a first monitoring protocol during the first time period and according to a second monitoring protocol during the second time period, wherein the second monitoring protocol is configured for at least one of energy saving or data minimization.

Allowable Subject Matter
Claims 30-49 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record of record teaches similar concepts in processing neurological reflective signals using feature extraction and low power and high power modes (see US 20070287931, US 20050165323, US 7089059, US 5047930, US 6658287, as relied upon in the rejections of parent application 14954250 specifically the action mailed 1/28/2019), but the art of record fails to teach or suggest or make reasonably obvious the features recited including in response to determining that the first propensity meets the one or more specified criteria, using the processor to perform a second analysis of a second signal reflective of neurological activity of the subject subsequent in time to the first signal to estimate a second propensity for the subject to have the neurological event, including analyzing the second signal by a second set of feature extractors different from the first set of feature extractors, wherein the first analysis requires less processor power than the second analysis in combination with the other required features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791